Citation Nr: 1507520	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  07-33 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).


REMAND

A remand is required in this case to ensure that there is a complete record upon which the Board can reach a decision in this case.

This case has been before the Board on prior occasions and has been remanded to the RO for additional development.  In remands dated in April 2012 and November 2013, the Board noted that the evidence of record included a letter that was received by VA in December 2011 from a licensed social worker, J.U., at the Vet Center in Princeton, West Virginia.  Review of the evidence of record, which has now been converted into electronic files, reveals that this document is no longer of record.  As this evidence is no longer of record, in accordance with VA's duty to assist, the RO must take appropriate action to obtain J. U.'s December 2011 letter from the Vet Center or otherwise determine that this evidence is no longer available. 

As an aside, the Board notes that the evidence includes a letter from J.U. dated in January 2010.  However, it appears that this letter was received by VA in February 2010.  There is no indication that a duplicate copy of this letter was submitted to VA thereafter.  Therefore, the RO must still endeavor to obtain J.U.'s missing December 2011 letter so that it may be associated with the record.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Regardless of his response, the RO must obtain copies of all pertinent records from the Princeton Vet Center, to include all records completed by licensed social worker, J.U. and any records dated in or forwarded to VA in December 2011.   

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must draft a formal finding of unavailability.  Then the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Once the above actions has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

